Hooker, C. J.
The complainants file a bill to enjoin proceedings before a circuit court commissioner to obtain possession of premises claimed as a homestead by complainants. The defendant claims title under an execution sale, the validity of which seems to depend upon this question of homestead.
Mrs. Kaeding was carrying on the millinery business in '1883, when the premises were purchased by complainants for a home. In December, 1884, they occupied the premises. In 1885, they moved to another part of the city (Detroit) to resume the millinery business, owing to the inability of the husband to work. They remained there four years, and *80from there went to Michigan avenue, where the millinery business was carried on for two years. The husband recovered after two years’ sickness, and worked during tlie last four years. After filing this bill the complainants again occupied the premises.
The premises became a homestead by the first occupancy, and the complainants testify that it was their intention to-return at some future time. While the parties had resided elsewhere for a long period, there is testimony from both husband and wife of a continuing intent to return to their home after the object of their temporary absence should have been attained. Under our decisions, such intent, if it *81existed, protected the homestead. Riggs v. Sterling, 60 Mich. 643; Evans v. Railroad Co., 68 Id. 602; Bunker v. Paquette, 37 Id. 79; Earll v. Earll, 60 Id. 30; Pardo v. Bittorf, 48 Id. 275; Karn v. Nielson, 59 Id. 380; Beecher v. Baldy, 7 Id. 488. The good faith of the complainants is a question of fact (Hoffman v. Buschman, 95 Mich. 538), and we feel warranted in finding that the homestead was not abandoned, íhe circuit judge, who saw the Avitnesses and heard their testimony, reached this conclusion, Avhieh is an assurance of the justice of this view of the case.
Decree affirmed.
The other Justices concurred.